Dismissing appeal.
The commonwealth has moved this court to dismiss this appeal because of the fact that there is no judgment in the record brought to this court. In this the commonwealth is correct and its motion will have to be sustained. If there is no judgment of record in the lower court, the appellant is entitled to have a judgment entered there in accordance with the verdict of the jury which is in the record. The appellant may then appeal from the judgment so entered. See Neace v. Commonwealth, 165 Ky. 739,  178 S.W. 1062; Commonwealth v. Wilson, 215 Ky. 743,286 S.W. 1065.
This appeal is dismissed.